UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
 ––––––––––––––––––––––––                       X
FOSSIL GROUP, INC. and MICHAEL                  :          1:20-cv-02577 (AMD)(RLM)
KORS, L.L.C.,
                              Plaintiffs,       :
                    v.                          :          ANSWER
EXTENDED DEALS INC.; WORLD OF                   :
ACCESSORIES, INC.; PESHA
FRIEDMAN, also known as “PESHY                  :
FRIEDMAN,” doing business as “STAR              :
DISTRIBUTION” and “APPERTRONICS;”
and CHAYA KATZ and JACOB KATZ, also             :
doing business as "APPERTRONICS;” THE           :
ESTATE OF JACOB KATZ; MOSHE
                                                :
FRIEDMAN, also known as "MARK
FREED" doing business as "SKUZONE"              :
and “STAR DISTRIBUTION;” and JOHN               :
DOES 3-5
                            Defendants          :
                                                :
                                                :
   –––––––––––––––––––––––                      X

        Defendants Extended Deals Inc., World of Accessories, Inc. d/b/a Appertronics,

Chaya Katz, and The Estate of Jacob Katz (“Defendants”) by its undersigned counsel,

answers plaintiffs Fossil Group, Inc. and Michael Kors, L.L.C. (“Plaintiffs”) First Amended

Complaint (the “Complaint”) as follows:

                              STATEMENT OF THE CASE
        1.   Defendants have insufficient knowledge of the allegations of Paragraph 1 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.
        2.    Defendants have insufficient knowledge of the allegations of Paragraph 2 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        3.    Defendants have insufficient knowledge of the allegations of Paragraph 3 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        4.    Paragraph 4 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

                                          PARTIES
        5.    Defendants have insufficient knowledge of the allegations of Paragraph 5 of

the Complaint to form a belief as to the truth or falsity of the such.

        6.    Defendants have insufficient knowledge of the allegations of Paragraph 6 of

the Complaint to form a belief as to the truth or falsity of the such.

        7.    Defendants admit the allegations set forth in Paragraph 7 of the Complaint.

        8.    Defendants admit the allegations set forth in Paragraph 8 of the Complaint.

        9.    Defendants deny the allegations set forth in Paragraph 9 of the Complaint.

        10.   Defendants deny the allegations set forth in Paragraph 10 of the Complaint.




                                               2
        11.   Defendants have insufficient knowledge of the allegations of Paragraph 11 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        12.   Defendants have insufficient knowledge of the allegations of Paragraph 12 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        13.   Defendants have insufficient knowledge of the allegations of Paragraph 13 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        14.   Paragraph 14 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

                              JURISDICTION AND VENUE
        15.   Paragraph 15 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such.

        16.   Paragraph 16 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such.




                                              3
        17.   Paragraph 17 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such.

        18.   Paragraph 18 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such.

                               FACTUAL ALLEGATIONS
   A. Fossil Group, Michael Kors, and the Michael Kors Trademarks
        19.   Defendants have insufficient knowledge of the allegations of Paragraph 19 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        20.   Defendants have insufficient knowledge of the allegations of Paragraph 20 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        21.   Defendants have insufficient knowledge of the allegations of Paragraph 21 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        22.   Paragraph 22 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required, Defendants admits the

allegations in Paragraph 22 of the Complaint only to the extent that this information is

provided in Plaintiff’s federal registrations which are of public record in the United States




                                              4
Patent and Trademark Office, however, Defendants lack knowledge or information

sufficient to form a belief about the truth of such, and therefore deny the same.

        23.   Paragraph 23 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        24.   Paragraph 24 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        25.   Defendants have insufficient knowledge of the allegations of Paragraph 25 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        26.   Paragraph 26 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

   B. Defendants’ Unauthorized Activities


        27.   Defendants deny the allegations set forth in Paragraph 27 of the Complaint.

        28.   Paragraph 28 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or


                                              5
information sufficient to form a belief about the truth of such, and therefore deny the

same.

        29.   Defendants deny the allegations set forth in Paragraph 29 of the Complaint.

        30.   Defendants deny the allegations set forth in Paragraph 30 of the Complaint.

        31.   Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 31 of the Complaint.

        32.   Defendants have insufficient knowledge of the allegations of Paragraph 32 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        33.   Paragraph 33 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        34.   Defendants deny the allegations set forth in Paragraph 34 of the Complaint.

        35.   Defendants deny the allegations set forth in Paragraph 35 of the Complaint.

        36.   Defendants deny the allegations set forth in Paragraph 36 of the Complaint.

        37.   Defendants deny the allegations set forth in Paragraph 37 of the Complaint.

        38.   Defendants deny the allegations set forth in Paragraph 38 of the Complaint.




                                             6
        39.   Defendants have insufficient knowledge of the allegations of Paragraph 39 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        40.   Defendants have insufficient knowledge of the allegations of Paragraph 40 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        41.   Defendants have insufficient knowledge of the allegations of Paragraph 41 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        42.   Paragraph 42 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        43.   Defendants have insufficient knowledge of the allegations of Paragraph 43 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        44.   Defendants have insufficient knowledge of the allegations of Paragraph 44 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.




                                             7
        45.   Defendants have insufficient knowledge of the allegations of Paragraph 45 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        46.   Defendants have insufficient knowledge of the allegations of Paragraph 46 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        47.   Defendants have insufficient knowledge of the allegations of Paragraph 47 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        48.   Paragraph 48 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        49.   Defendants deny the allegations set forth in Paragraph 49 of the Complaint.

        50.   Defendants have insufficient knowledge of the allegations of Paragraph 50 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        51.   Defendants have insufficient knowledge of the allegations of Paragraph 50 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        52.   Defendants deny the allegations set forth in Paragraph 52 of the Complaint.



                                             8
        53.   Defendants have insufficient knowledge of the allegations of Paragraph 53 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        54.   Defendants have insufficient knowledge of the allegations of Paragraph 54 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        55.   Defendants deny the allegations set forth in Paragraph 55 of the Complaint.

        56.   Defendants have insufficient knowledge of the allegations of Paragraph 56 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        57.   Defendants have insufficient knowledge of the allegations of Paragraph 57 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        58.   Defendants have insufficient knowledge of the allegations of Paragraph 58 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        59.   Defendants have insufficient knowledge of the allegations of Paragraph 59 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        60.   Paragraph 60 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or



                                             9
information sufficient to form a belief about the truth of such, and therefore deny the

same.

        61.   Defendants have insufficient knowledge of the allegations of Paragraph 61 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        62.   Defendants have insufficient knowledge of the allegations of Paragraph 62 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        63.   Defendants have insufficient knowledge of the allegations of Paragraph 63 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        64.   Defendants deny the allegations set forth in Paragraph 64 of the Complaint.

        65.   Defendants have insufficient knowledge of the allegations of Paragraph 65 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        66.   Defendants have insufficient knowledge of the allegations of Paragraph 66 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        67.   Defendants have insufficient knowledge of the allegations of Paragraph 67 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.



                                             10
        68.   Defendants have insufficient knowledge of the allegations of Paragraph 68 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        69.   Defendants have insufficient knowledge of the allegations of Paragraph 69 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        70.   Defendants have insufficient knowledge of the allegations of Paragraph 70 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        71.   Defendants have insufficient knowledge of the allegations of Paragraph 71 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        72.   Defendants have insufficient knowledge of the allegations of Paragraph 72 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        73.   Defendants have insufficient knowledge of the allegations of Paragraph 73 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        74.   Defendants have insufficient knowledge of the allegations of Paragraph 74 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.



                                             11
        75.   Defendants have insufficient knowledge of the allegations of Paragraph 75 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        76.   Defendants have insufficient knowledge of the allegations of Paragraph 76 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        77.   Defendants deny the allegations set forth in Paragraph 77 of the Complaint.

        78.   Defendants have insufficient knowledge of the allegations of Paragraph 78 of

the Complaint to form a belief as to the truth or falsity of the such, and therefore deny the

same.

        79.   Defendants deny the allegations set forth in Paragraph 79 of the Complaint.

        80.   Paragraph 80 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        81.   Paragraph 81 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        82.   Paragraph 82 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or



                                             12
information sufficient to form a belief about the truth of such, and therefore deny the

same.

        83.   Paragraph 83 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        84.   Paragraph 84 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        85.   Paragraph 85 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        86.   Paragraph 86 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        87.   Paragraph 87 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or




                                          13
information sufficient to form a belief about the truth of such, and therefore deny the

same.

                              FIRST CLAIM FOR RELIEF
                     (Trademark Counterfeiting, 15 U.S.C. § 1114)
        88.   Defendants incorporate by reference their responses to the allegations in

Paragraphs 1 to 87 of the Complaint as if fully set forth herein.

        89.   Paragraph 89 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 89 of the Complaint.

        90.   Defendants deny the allegations set forth in Paragraph 90 of the Complaint.

        91.   Defendants deny the allegations set forth in Paragraph 91 of the Complaint.

        92.   Paragraph 92 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 92 of the Complaint.

        93.   Paragraph 92 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 93 of the Complaint.

        94.   Paragraph 94 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 94 of the Complaint.




                                             14
        95.    Paragraph 94 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 95 of the Complaint.

                              SECOND CLAIM FOR RELIEF
                       (Trademark Infringement, 15 U.S.C. §1114)
        96.    Defendants incorporate by reference their responses to the allegations in

Paragraphs 1 to 95 of the Complaint as if fully set forth herein.

        97.    Paragraph 97 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is required lacks knowledge or

information sufficient to form a belief about the truth of such, and therefore deny the

same.

        98.    Paragraph 98 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 98 of the Complaint.

        99.    Defendants deny the allegations set forth in Paragraph 99 of the Complaint.

        100.   Defendants deny the allegations set forth in Paragraph 100 of the Complaint.

        101.   Defendants deny the allegations set forth in Paragraph 101 of the Complaint.

        102.   Defendants deny the allegations set forth in Paragraph 102 of the Complaint.

        103.   Paragraph 103 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 103 of the Complaint.




                                             15
      104.   Paragraph 104 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 104 of the Complaint.

      105.   Paragraph 105 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 105 of the Complaint.

      106.   Paragraph 106 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 106 of the Complaint.

                         THIRD CLAIM FOR RELIEF
(Unfair Competition, False Designation of Origin & False Description, 15 U.S.C.
                                  §1125(a))
      107.   Defendants incorporate by reference their responses to the allegations in

Paragraphs 1 to 106 of the Complaint as if fully set forth herein.

      108.   Paragraph 108 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 108 of the Complaint.

      109.   Paragraph 109 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 109 of the Complaint.

      110.   Paragraph 110 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 110 of the Complaint.


                                             16
      111.   Paragraph 111 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 111 of the Complaint.

      112.   Paragraph 112 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 112 of the Complaint.

                            FOURTH CLAIM FOR RELIEF
                  (Federal Trademark Dilution, 15 U.S.C. § 1125(c))
      113.   Defendants incorporate by reference their responses to the allegations in

Paragraphs 1 to 113 of the Complaint as if fully set forth herein.

      114.   Paragraph 114 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 114 of the Complaint.

      115.   Defendants have insufficient knowledge of the allegations of Paragraph 115

of the Complaint to form a belief as to the truth or falsity of the such, and therefore deny

the same.

      116.   Paragraph 116 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 116 of the Complaint.

      117.   Paragraph 117 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 117 of the Complaint.


                                             17
      118.   Paragraph 118 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 118 of the Complaint.

      119.   Paragraph 119 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 119 of the Complaint.

      120.   Paragraph 120 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 120 of the Complaint.

                          FIFTH CLAIM FOR RELIEF
 (Unlawful Importation of Goods Bearing Registered United States Trademarks
       in Violation of Section 526(a) of the Tariff Act, 19 U.S.C. § 1526(a))
      121.   Defendants incorporate by reference their responses to the allegations in

Paragraphs 1 to 120 of the Complaint as if fully set forth herein.

      122.   Paragraph 122 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 122 of the Complaint.

      123.   Paragraph 123 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 123 of the Complaint.

      124.   Paragraph 124 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 124 of the Complaint.


                                             18
      125.   Paragraph 125 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 122 of the Complaint.

                         SIXTH CLAIM FOR RELIEF
        (Unfair And Deceptive Business Practices, N.Y. Gen. Bus. L. § 349)


      126.   Defendants incorporate by reference their responses to the allegations in

Paragraphs 1 to 125 of the Complaint as if fully set forth herein.

      127.   Paragraph 127 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 127 of the Complaint.

      128.   Paragraph 128 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 128 of the Complaint.

      129.   Paragraph 129 of the Complaint states a legal conclusion as to which no

response is required, but to the extent a response is require deny the allegations set forth

in Paragraph 129 of the Complaint.


                               AFFIRMATIVE DEFENSES



   1. Plaintiffs’ claims are barred by the doctrine of waiver.

   2. Plaintiffs’ claims are barred by the doctrine of estoppel.

   3. Plaintiffs’ claims are barred by the statute of limitations.



                                              19
   4. Plaintiffs’ claims are barred by laches.

   5. Plaintiffs’ claims are barred by its unclean hands.

   6. Plaintiffs’ has failed to mitigate its damages.

   7. Plaintiffs’ has failed to state a claim upon which relief can be granted.

   8. Plaintiffs’ harm, if any, was caused by its own conduct or the conduct of parties
      other than Defendants.




                                 PRAYER FOR RELIEF

Wherefore, Defendants respectfully request:

      That all of Plaintiff’s claims be dismissed in their entirety with prejudice;

      That the costs of this action, including but not limited to attorneys’ fees, be taxed
      against Plaintiff;

      That the Court grant such other relief as the Court may deem just and proper.




                              DEMAND FOR JURY TRIAL

Defendants demand trial by jury on all issues so triable.




                                              20
Dated: August 28, 2020      Respectfully submitted,
       New York, New York   Garson, Segal, Steinmetz, Fladgate
                            LLP


                            By: _____/s/_______________________
                            Michael Steinmetz
                            Jacob Pargament
                            164 West 25th Street, 11R
                            New York, NY 10001
                            Telephone: (212) 380-3623
                            Facsimile: (347) 537-4540
                            Email: MS@gs2law.com;
                            JEP@gs2law.com
                            Attorneys for Defendants Extended Deals
                            Inc., World of Accessories, Inc. d/b/a
                            Appertronics, Chaya Katz, and The
                            Estate of Jacob Katz




                             21
